DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 14, of a display device “wherein the frame period comprises a display period and a blank period adjacent to the display period, a duration of the blank period varies randomly during a set reference period, wherein the reference period comprises n frame periods of the frame periods, and wherein a duration of each of the n frame periods is randomly varied by the duration of the blank period (Fig. 8)” is not found in the prior art along with the rest of the limitations of claims 1 and 14.
The closest in the art is Shepelev (US 20180356932 A1).
Shepelev teaches a display device having a blank period of a random length (Fig. 4, [0042]-[0044]), but does not teach that the frame period in total is varied based on the length of the blank period over a duration of n frame periods.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692